DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 11, Jung et al US 10,827,334 teaches method and apparatus for connecting devices using bluetooth LE technology; Hong et al US 10,469,566 teaches electronic device and content providing method thereof; Shintani et al US 9,402,220 teaches electronic apparatus; Chase et al US 8,228,818 teaches system, method and devices for monitoring networks. However, the teaching of the prior art either combined or alone fails to teach wherein said step of sending said connection request signal comprises a sub-step of inserting, in said connection request signal, additional data so as to be able to anticipate the inserting of said additional data a step prior to that of sending the confirmation signal wherein the additional data represents at least one of (i) a first action to be performed, (ii) a value and (iii) a current status of the peripheral communication device.
Dependent claims 2-10, 12-21 are allowable for the same reason.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/NHAN T LE/Primary Examiner, Art Unit 2649